DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed November 8, 2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 112 and 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Botelle et al and Brill et al.
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim fails to end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 9, the claim states “between about 0.10 and about 0.20”, the term "about" in the claims is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
With regards to claim 10, the claim states “after the tubular coupling has been coupled to the first and second tubular members”, this renders the claim indefinite since the claims have failed to positively recite a set of coupling the tubular coupling, therefore it is unclear at what point within the method this set is to occur. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of Brill et al (US 2004/0194278) Botelle et al (US 2003/0215296).
In reference to claim 1, APA discloses a method of preventing failure within an oilfield tubular string comprising the steps of
providing a tubular coupling comprising of 
a body having a bore formed axially there through, 
internal threads formed on an inner surface of the body that were used to couple the tubular coupling to a tubular member [see paragraph 0004; it is noted that the internal threads of the coupling 
when the internal threads of the tubular coupling wear down the tubular coupling is decoupled from the tubular and replaced with a new assembly. 
APA fails to disclose the tubular coupling comprising of a shoulder extending radially inward from the body with respect to the internal threads. 
However, Brill et al teaches it is known in the oilfield art for a tubular coupling to have a body having a bore formed axially there through, internal threads formed on an inner surface of the body and a shoulder extending radially inward from the body with respect to the internal threads [see figure 2A, paragraphs 0033 & 0034]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the tubular coupling of the APA would have a body, internal threads and shoulder since Brill et al teaches that these features are well known structural elements within tubular couplings in the oilfield art. 
APA discloses replacing the tubular coupling after decoupling it from the tubular member instead of forming new threads. 
However, Botelle et al teaches of re-forming existing internal threads of a member and forming new threads such that the new threads are a continuation of the existing internal threads [see paragraph 0025] in order to avoid the necessity of replacing the entire member thereby reducing costs [see lines 11-13 of paragraph 0002].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of APA to form new threads and re-form the existing worn threads instead of replacing the entire tubular coupling, as taught by Botelle et al, in order to avoid costs associated with replacement of the entire coupling.
In reference to claim 2, Botelle et al further teaches the forming new threads comprises re-forming the internal threads. It is noted that the limitation “after the tubular coupling has been coupled to the tubular member and then decoupled from the tubular member” does not positively recite a coupling and decoupling step within the method and therefore the combination of APA and Botelle et al meets the limitation since the tubular coupling is not attached to any member during the forming step.

2.	Claims 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view Brill et al, Botelle et al and Seo et al (US 2018/0003212).
In reference to claim 9, APA discloses a method of preventing failure within an oilfield tubular string comprising the steps of
providing a tubular coupling that is attached to a tubular member, the tubular coupling comprising of 
a body having a bore formed axially there through, 
internal threads formed on an inner surface of the body that were used to couple the tubular coupling to a tubular member [see paragraph 0004; it is noted that the internal threads of the coupling are inherently formed on a body of the coupling in order to allow for the coupling and tubular to be attached to one another],
decoupling the tubular coupling from the tubular member when the internal threads of the tubular coupling are worn down, and 
replacing the tubular coupling with a new assembly. 
APA fails to disclose the tubular coupling comprising of first and second connectors and a shoulder extending radially inward from the body with respect to the internal threads. 
However, Brill et al teaches it is known in the oilfield art for a tubular coupling to have 
a body having a first axial side and a second axial side, 

a second connector (52) having second internal threads (62) that are configured to couple with the second tubular member (20b) [see figure 4], the second connector extending from the second axial side and defining a radially facing sealing surface (face of shoulder 72), and 
a shoulder (portion between 71 & 72) positioned axially between the first and second connectors for the purpose of connecting the first and second tubular members to one another such that they are in fluid communication with one another [see paragraphs 0033-0034 & 0043]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the tubular coupling of the APA would have the same structural elements as illustrated by Brill et al since Brill et al teaches that these features are well known structural elements within tubular couplings in order to provide fluid communication between a first tubular member and a second tubular member in the oilfield art. 
APA discloses replacing the tubular coupling after decoupling it from the tubular member instead of forming new threads. 
However, Botelle et al teaches of re-forming existing internal threads of a member and forming new threads such that the new threads are a continuation of the existing internal threads [see paragraph 0025] in order to avoid the necessity of replacing the entire member thereby reducing costs [see lines 11-13 of paragraph 0002].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of APA to form new threads and re-form the existing worn first and second threads instead of replacing the entire tubular coupling, as taught by Botelle et al, in order to avoid costs associated with replacement of the entire coupling.

However, Seo et al teaches of providing a constant ratio of thread height to pitch of 0.541 within the thread in order to give the benefit of preventing loosening between the engaged threads. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread height to pitch of the combination such that it has a constant ratio, as taught by Seo et al, in order to prevent potential unwanted loosening of the thread engagement. With regards to the ratio being between about 0.1 to 0.2, although Seo et al gives an example of the ratio being 0.5, it is noted that it would have been obvious to one having ordinary skill in the art to provide a ratio of 0.1 to 0.2, since it has been held that where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation [In re Aller, 105 USPQ 233].
In reference to claim 10, the combination further discloses re-forming the first and second internal threads after the tubular coupling has been coupled to the first and second tubular members and decoupling from the first and second tubular members [it is noted the combination meets the claim limitation of after coupling....and decoupling since the tubular coupling is not coupled to any member during the reforming step and therefore has been decoupled].
In reference to claim 16, Botelle et al further teaches the new threads are a continuation of the pre-existing internal threads [see paragraph 0025].
Therefore the combination further discloses the new threads are a continuation of the first internal threads and the second internal threads.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725